Case: 15-30263       Document: 00513324920         Page: 1    Date Filed: 12/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 15-30263                         December 30, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
STATE OF LOUISIANA,

                                                  Plaintiff–Appellee,
v.

KELVIN WELLS,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:14-CV-56


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: ∗
       Pro se appellant Kelvin Wells appeals the district court’s order
remanding this matter back to the Family Court in and for the Parish of East
Baton Rouge, Louisiana (the Family Court). Because Wells has not
established a basis for removal under 28 U.S.C. §§ 1442 or 1443, we AFFIRM
the district court and DENY as moot Wells’s motion to strike portions of the
record on appeal.




       ∗
         Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 15-30263    Document: 00513324920     Page: 2   Date Filed: 12/30/2015


                                 No. 15-30263

      The State of Louisiana brought this action in the Family Court to obtain
unpaid child support obligations from Wells. Thereafter, Wells filed a Notice
of Removal in federal district court, asserting that removal was proper under
28 U.S.C. §§ 1441–1446.      The district court found no basis for diversity
jurisdiction or federal question jurisdiction, nor any basis for removal under §§
1442–1446.
      Section 1447(d) of Title 28 of the United States Code states that “[a]n
order remanding a case to the State court from which it was removed is not
reviewable on appeal or otherwise, except that an order remanding a case to
the State court from which it was removed pursuant to section 1442 or 1443 of
this title shall be reviewable by appeal or otherwise.” 28 U.S.C. § 1447(d).
Because Wells removed this action pursuant to sections 1442 and 1443, we
have appellate jurisdiction to review his appeal. 28 U.S.C. § 1447(d); see Lopez
v. Sentrillon Corp., 749 F.3d 347, 349–50 (5th Cir. 2014) (holding that the court
had jurisdiction to review an order remanding a case to state court when the
removal was pursuant to section 1442 or 1443).
      We agree with the district court that there is no valid basis for removal
under 28 U.S.C. §§ 1442 or 1443. As such, we AFFIRM the district court’s
order remanding this action to the Family Court. Appellant’s motion to strike
portions of the record on appeal is accordingly DENIED as moot.




                                       2